Action for personal injuries sustained by plaintiff as the result of defendant’s negligence in the operation of one of its trolley cars. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $2,711.10; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.